 


 HR 2278 ENR: To designate the September 11th National Memorial Trail Route, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and twenty-one 
H. R. 2278 
 
AN ACT 
To designate the September 11th National Memorial Trail Route, and for other purposes. 
 
 
1.September 11th National Memorial Trail Route 
(a)DefinitionsIn this section: (1)MapThe term Map means the map entitled September 11th National Memorial Trail Route Proposed Trail Route, numbered 669/176,670A, and dated July 2021. 
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. (3)Trail RouteThe term Trail Route means the September 11th National Memorial Trail Route designated under subsection (b). 
(b)Establishment of trail route 
(1)DesignationThere is designated a Trail Route, to be known as the September 11th National Memorial Trail Route, to link the National 9/11 Memorial and Museum in New York City, the National 9/11 Pentagon Memorial in Arlington, Virginia, and the Flight 93 National Memorial in Somerset County, Pennsylvania. The September 11th National Memorial Trail Route shall— (A)provide for a tribute to the family members and loved ones who were victims of the attack and the heroes of September 11th, including the first responders in the days, weeks, and months after the attack; 
(B)be a trail of remembrance to honor the fallen in a tangible way that keeps their memories alive and reaffirms the exceptionalism of our country; and (C)be a celebration of our Nation's resilience and perseverance since September 11, 2001. 
(2)Route 
(A)In generalThe Trail Route shall consist of a series of trails as generally depicted on the Map. (B)Availability of mapThe Map shall be available in the appropriate offices of the National Park Service. 
(C)RevisionThe Secretary may revise the Map by publication in the Federal Register of a notice of availability of a new Map. (c)AdministrationThe Trail Route program shall be administered by the Secretary in consultation with the affected landowners, including any Federal, State, Tribal or local agencies that manage the affected lands, but shall not be considered to be a unit of the National Park System or a part of the National Trail System. 
(d)ActivitiesTo facilitate the administration of the Trail Route program and the dissemination of information regarding the Trail Route, the Secretary shall— (1)produce and disseminate appropriate educational materials regarding the Trail Route, such as handbooks, maps, exhibits, signs, interpretive guides, electronic information, and other interpretive materials; 
(2)coordinate the management and planning of the Trail Route with participating property owners, other Federal agencies, State, Tribal, and local governments, and nonprofit entities; (3)create and adopt an official, uniform symbol or device to mark the Trail Route; 
(4)issue guidelines for the use of the symbol or device adopted under paragraph (3); and  (5)if deemed appropriate by the Secretary, authorize signage on lands managed by the General Services Administration or the National Park Service in the District of Columbia and its environs, without regard to the requirements of the Commemorative Works Act (40 U.S.C. 8901). 
(e)AgreementsTo ensure effective coordination of the Federal and non-Federal properties along the Trail Route, the Secretary may enter into agreements with, and provide technical and financial assistance to, other Federal agencies, the State, localities, regional governmental bodies, and private entities.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 